By the Court.
A married woman, in 1853, loaned to her husband $3,000, he promising to repay it within a year with interest. He died in 1878 without having repaid her. In 1879, she sued his executors, they having-rejected her claim. The executors pleaded the statute of limitations (51 O. L., 59) in bar. The trial court held that the act of 1861, relating to rights and liabilities of married women (58 O. L., 54) “virtually repealed the exception contained in said statute of limitations in favor of married women,” and rendered judgment.against her.
Selcl: This rvas error.

Judgment reversed,.